                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Rhome J. Calhoun,                                      File No. 18-cv-01881 (ECT/HB)

              Plaintiff,

v.                                                   ORDER ACCEPTING REPORT
                                                      AND RECOMMENDATION
Washington County Community Services
Child Support Unit,

           Defendant.
________________________________________________________________________

       The Court has received the April 23, 2019 Report and Recommendation of United

States Magistrate Judge Hildy Bowbeer. ECF No. 49. No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no

clear error, and based upon all of the files, records, and proceedings in the above-captioned

matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 49] is ACCEPTED;

       2.     Defendant’s Motion to Dismiss [ECF No. 34] is GRANTED; and

       3.     The case is DISMISSED WITHOUT PREJUDICE.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: May 10, 2019                       s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
